Exhibit 99.1 The Pantry Names Dennis G. Hatchell as President and Chief Executive Officer CARY, N.C.(BUSINESS WIRE)Feb. 15, 2012 The Pantry, Inc. (Nasdaq: PTRY), the leading independently operated convenience store chain in the southeastern U.S., today announced that Dennis G. Hatchell will become President and Chief Executive Officer of the Company, effective March 5, 2012. Mr. Hatchell previously served as Vice Chairman of Alex Lee, Inc. headquartered in Hickory, North Carolina, which is a holding company for Lowe’s Food Stores, Merchants Distributors, Inc. and Institution Food House. He will succeed Edwin J. Holman who served as interim CEO since Terrance M. Marks resigned as CEO effective in October 2011. Mr. Holman will remain in his position as Chairman of the Board of Directors of the Company, working closely with Mr. Hatchell, who will join the Board of Directors following the Company’s Annual Meeting in March. Wilfred A. Finnegan, Lead Director, stated, "After an extensive search process, the Board is delighted that Dennis will be joining The Pantry as President and CEO. Dennis is a proven leader who possesses a unique blend of merchandising and operating experience. We believe his successful track record in the food distribution and retail grocery business where he served in various principal positions for thirty three years, make him ideally suited to lead the company, as it continues to grow and succeed in the highly competitive convenience store market sector. The Board is very appreciative of the leadership that Ed Holman has provided on an interim basis to keep the Company focused on its strategic objectives." Dennis G. Hatchell added, "I am excited about joining The Pantry and the opportunity to lead this business. The Pantry is one of the largest retailers in the convenience store industry and has tremendous potential to grow and continue to be a dominant leader in its markets. My initial focus will be to work with the Board and the management team to refine our strategic vision, prioritize our investments to increase shareholder value and get to know store-level operations to fully understand the needs of our customers and employees." Mr. Hatchell, age 62, is a seasoned executive with over 39 years of experience in the grocery business. Mr. Hatchell has served as Vice Chairman of Alex Lee, Inc. since 2011; President and COO of Alex Lee, Inc. from 1995 to 2011; President of Lowes Food Stores, Inc., a division of Alex Lee, from 1989 to 1995; Group Vice President of Merchandising and Store Operations from 1986 to 1989 for H. E. Butt Grocery Company in San Antonio, Texas. Previously, Mr. Hatchell served as President of Merchants Distributors Inc., a division of Alex Lee, Inc. from 1980 to 1986. He also served in several positions rising to Vice President, General Manager of Western Grocers (Super Valu) in Denver, Colorado from 1972 to 1980. Mr.
